Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents No. 10,743,250 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yin Shao (Reg. No. 72,935) on March 18, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claim 41 is amended as presented below:
41. (Currently amended): The method of claim [[1]]21, further comprising determining, based on the received NSSAI, that a set of network slices associated with the WTRU is to be modified.
Reasons for Allowance
Claims 1-20, 27, 34, and 37-38 are canceled.
Claims 21-26, 28-33, 35-36 and 39-42 are allowed (renumbered as claims 1-18).
The following is an examiner’s statement of reasons for allowance:
Claims 21 and 32 are allowed. The reasons for allowance are clear on the record and based on amendments filed on 03/14/2022. 
	Regarding claim 21, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the message comprises network slice selection assistance information (NSSAI);
	determining at least a portion of the received NSSAI to be included in a registration message;
	determining, based on the received message, that an immediate registration is needed; and
	transmitting the registration message including at least the portion of the received NSSAI.”, in conjunction with other claim elements as recited in claim 21, over any of the prior art of record, alone or in combination.
	Regarding claim 32, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the message comprises network slice selection assistance information (NSSAI);
	a processor configured to: determine at least a portion of the received NSSAI to be included in a registration message, and 
determine, based on the received message, that an immediate registration is needed; and a transmitter configured to transmit the registration message including at least the portion 
of the received NSSAI.”, in conjunction with other claim elements as recited in claim 32, over any of the prior art of record, alone or in combination.
Therefore, claims 21-26, 28-33, 35-36 and 39-42 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645